Citation Nr: 1035976	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling, to include the issue of whether a rating in excess of 
20 percent was warranted prior to December 12, 2002.

2.  Entitlement to an increased rating for the associated 
radiculopathy of the right lower extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased rating for the associated 
radiculopathy of the left lower extremity, currently evaluated as 
20 percent disabling.

4.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or by 
reason of being housebound.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and April 2004 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Wilmington, Delaware.

During the pendency of this appeal, and specifically by a 
February 2009 rating action, the RO granted separate 20 percent 
ratings for radiculopathy of the bilateral lower extremities 
associated with the service-connected lumbar spine disability, 
effective from January 28, 2009.

Additionally, as will be discussed below, the medical evidence of 
record suggests, and the Veteran has asserted, that she is unable 
to work due to her service-connected lumbar spine disability.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the issues before 
the Board are as set forth above.


This appeal was previously before the Board in April 2007, when 
it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that in January 2009, pursuant to the Board's 
April 2007 remand, the Veteran underwent a VA examination to 
evaluate the orthopedic and neurological symptoms associated with 
the Veteran's service-connected disabilities.  Significantly, the 
report of that examination reflects that the Veteran reported 
receiving Social Security Administration (SSA) Disability 
benefits for her lumbar spine disability.  It does not appear 
that the RO has made any attempt to obtain the Veteran's SSA 
records.  This must be accomplished.

Entitlement to aid and attendance depends on the extent of 
service-connected disability.  Therefore, the pending claims for 
increased evaluations are intertwined with the claim for aid and 
attendance on appeal.  Issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board cannot complete review of the claim for aid 
and attendance until the claims file reflects resolution of the 
intertwined claims.

Additionally, as noted in the introduction, the Veteran claims 
that she cannot work due to her service-connected lumbar spine 
disability.  She also claims that when she was working, her 
service-connected lumbar spine disability, and the medications 
taken to treat this disability, interfered with her ability to 
work.  See June 2003 statement by the Veteran.  Indeed, the 
January 2009 VA examination report reflects the examiner's 
determination that the Veteran "would not be able to hold down 
gainful employment because of her lower back condition and the 
morphine that she is taking."  As such, the Board finds that the 
evidence suggests consideration of an extraschedular rating, as 
well as a claim for a TDIU.  These issues must be remanded to the 
Agency of Original Jurisdiction for proper development and 
adjudication.

Finally, the record reflects that the Veteran receives regular 
treatment for her lumbar spine disability at the VA Medical 
Center (VAMC) in Wilmington, Delaware.  Updated treatment records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran appropriate VCAA 
notice concerning her claims for a TDIU 
and for an extraschedular rating based on 
the service-connected lumbar spine 
disability.

2.	The RO shall attempt obtain from SSA a copy 
of their decision, if extant, regarding the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon in that decision.

3.	Take appropriate steps to obtain the 
Veteran's updated treatment records 
concerning her service-connected lumbar 
spine disability and associated 
radiculopathy of the bilateral lower 
extremities from the Wilmington VAMC dated 
since May 2007.

4.	Schedule the Veteran for appropriate VA 
medical examinations to determine the 
current level of severity of the service-
connected disabilities which to date are 
chronic lumbosacral strain and associated 
radiculopathy of the bilateral lower 
extremities.




The Veteran's claims file must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  In this 
regard, range of motion studies should be 
conducted and the examiner should also 
address whether there is pain, weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected back disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
pain, weakened movement, excess 
fatigability, or incoordination.  Finally, 
the examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

With respect to the associated 
radiculopathy of the bilateral lower 
extremities, the examiner should state 
whether these disabilities are equivalent 
to complete or incomplete paralysis of the 
sciatic nerve, and the degree of severity 
of such paralysis.
 
b) The examiner should describe what type 
of employment activities would be limited 
due to each of the Veteran's service-
connected disabilities or due to a 
combination of each of her service-
connected disabilities.  In addressing 
this, the examiner should take into 
consideration the effects of the 
medication the Veteran takes for the 
service-connected disabilities (the 
Veteran claims that the morphine used to 
treat her service-connected lumbar spine 
disability causes drowsiness), and also 
state whether there are any alternative, 
or additional, medications that could be 
prescribed to reduce these effects.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.

5.	Adjudicate the claims for increased 
ratings for a lumbar spine disability, 
associated radiculopathy of the bilateral 
lower extremities, the claim for a TDIU 
and the claim for an extraschedular rating 
due to the service-connected disabilities, 
and the claim for SMC.  The Veteran and 
her representative should be provided an 
SSOC and an appropriate opportunity to 
respond to any adverse determination.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


